Citation Nr: 1637750	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-27 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include left arm poikiloderma.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1976 to August 1980.  His service from August 1982 to April 1984 was under other than honorable conditions, and a September 2010 administrative decision determined that term to have been dishonorable for VA purposes due to the Veteran's pattern of willful and persistent misconduct in service, and was a bar to benefits administered by VA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Skin Disorder

The Veteran contends that he was exposed to harmful chemicals, including paints and possibly Agent Orange, while assigned to the USS Shreveport, the USS Saginaw, and USS Badger.  He has asserted that these ships carried dangerous chemicals which led to his exposure and caused a rash on his face, body, and arms, and that he was required to work with caustic paints and solvents as part of his required duties as a painter.

The Veteran's service treatment records show that during his first period of service in 1977, 1978, and 1980 he was treated for facial acne and dermatitis, as well as for a persistent rash below the lower lip.

During his second period of service, which was dishonorable for VA purposes and cannot be considered when determining service connection based on in-service occurrence, the Veteran was treated for a left arm rash in September 1982, December 1982, and April 1983, and for lesions on his left forearm diagnosed as cholinergic urticarious in October 1983.

The Veteran's private treatment records show that he continues to receive treatment for skin disorders.  In March 1992, he was treated for oval hyperpigmented patches on his left arm diagnosed as lichen sclerosus et atrophicus vs. morphea vs poikiloderma vs infiltrative process.  The Veteran reported that he had the rash for many years and that it developed while he was in the Navy.  He was later diagnosed with poikiloderma/telangiectasias of the left arm.  In August 2002, he was treated for a rash on the head, arms, and legs, diagnosed as pyoderma, suspected to be secondary to folliculitis, and in May 2010, he received treatment for dermatitis with sun damage on his arms, chest, and face.  

At an October 2010 VA examination, the Veteran reported having a skin rash on the arms, face, neck, and chest since 1976.  The examiner discussed the Veteran's treatment in 1982 and 1983 for rash/cholinergic urticaria, and diagnosed poikiloderma of the left arm.  The examiner stated that the Veteran's chronic left arm rash was at least as likely as not a continuation of the treatment he received while on active duty.

The Board is unable to grant service connection based on this medical opinion because it considered the onset of a condition during the Veteran's second, dishonorable period of service.  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12(a) (2015).

A new VA examination and opinion must be obtained which considers only whether the onset of symptoms began during the Veteran's first and honorable period of service.  The examiner should also consider whether the Veteran has any current skin disorder of the torso or face which is related to any skin disorder determined to have been incurred during that period of honorable active service.

It is also unclear to what extent the Veteran is contending that his rashes are caused by exposure to herbicides, such as Agent Orange.  Although the Veteran did not serve in the Republic of Vietnam or even during the Vietnam era, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran should be requested to clarify whether he is, in fact, asserting that he was exposed to herbicides such as Agent Orange during his military service.  If sufficient information is received from the Veteran regarding his alleged exposure, efforts to verify this exposure should be made by contacting the Compensation Service, the Joint Services Records Research Center, or other appropriate organization as necessary, in order to determine whether herbicides were present as alleged by the Veteran.  See Veterans Benefits Administration Adjudication Procedures Manual (M21-1), IV.ii.1.H.7.a.  If there is insufficient information to verify exposure to herbicides, the agency of original jurisdiction must issue a formal finding outlining the steps taken in this matter.

Lung Disorder

The Veteran contends that he has a lung disorder that was caused by exposure to chemicals in service.  The Veteran testified in September 2013 before a Decision Review Officer at the RO that he started having trouble breathing after serving on the USS Saginaw for six months.  He reported being exposed to numerous chemicals on board, including paints and primers, and that he was given an inhaler during his first period of service and continued to have breathing problems since that time.  The Veteran has reported that he first started receiving VA treatment for his breathing in 1986 or 1987 at the Salisbury VA Medical Center.

The Veteran's service treatment records show that in his July 1980 Report of Medical History, he checked "yes" for a history of asthma, and examiner noted a history of asthma since age 3.  The separation examination found normal lungs and chest. 

In April 1984, the Veteran complained of wheezing and coughing.  He was found to have chronic airflow obstruction secondary to a combination of asthma and smoking.  He reported having a history of asthma as a child, but with no episodes of wheezing since age 10.  At his February 1984 separation examination, he reported having wheezing, diagnosed as chronic obstructive airflow disease.

The Board finds that there is evidence of record that the Veteran a respiratory disorder which preexisted his first period of military service and that he may have had increased symptomatology in the years following that period of service.  As a respiratory disorder was not noted on the Veteran's August 1976 enlistment examination, a medical opinion is needed to determine whether the appellant clearly and unmistakably had a respiratory disorder which preexisted his first period of service and whether that disorder was made worse during that period of service.  As the Veteran has not been afforded a VA examination addressing these questions, the issue must be remanded in order to obtain such an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Headaches

The Veteran also contends that he has a chronic headache disorder which had its onset during his military service.

The Veteran's service treatment records show that in March 1980, he was treated for chronic right temporal headaches, which he reported had been occurring for the past three and a half years.  An EEG was ordered in light of complaints of "chronic" right-sided headaches.  In July 1982, he reported having severe headaches for the prior two years.  In November 1982, he reported a history of right sided headaches since 1977 or 1978.  He was diagnosed with tension headaches.

At a September 2011 VA examination, the Veteran reported that he started having headaches in 1976 while on a ship.  The examiner stated that the Veteran "had a total of two headaches documented during military duty," that he did not have a diagnosed chronic headache condition during active duty, and that there were no post military medical records documenting a chronic or continuing headache condition.  He therefore opined that the Veteran's current headaches were not caused by or a result of military duty.

The Board finds that the September 2011 VA examiner does not appear to have accurately related the Veteran's treatment records in service.  Although he noted the Veteran's treatment in March 1980, he went on to state that the appellant had two isolated instances of headaches in service, although the March 1980 treatment record clearly indicates that the headaches were "chronic" and had been occurring for a long period of time.  The Veteran's 1982 treatment records further note the ongoing nature of the claimant's headaches, and he reported that at that time they reportedly had been recurring since 1977 or 1978.  This issue must therefore be remanded for a new VA examination and opinion prior to further adjudication.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).

Right Ankle Disability

Lastly, the Veteran contends that he has a right ankle disability that was incurred during his active service.  He testified in September 2013 that he injured his ankle playing basketball in service in 1979 and was given a brace, ice pack, and pain medication.  He testified that he had since continued to have recurring ankle problems, including swelling.

The Veteran's August 1976 entrance examination found normal lower extremities and feet.  In March 1979, the Veteran was treated for a moderate sprain of the right ankle sprain.  X-rays showed soft tissue swelling without evidence of bone or joint abnormality.

The Veteran reported no lameness or foot trouble at his July 1980 Report of Medical History.  At the July 1982 entrance examination, he reported that he broke his ankle in 1974 while playing football, and a right ankle fracture was noted.

At an October 2010 VA examination, the Veteran stated that he sprained his ankle several times in service.  The examiner noted that in March 1979, the Veteran was treated for a moderate right ankle sprain.  The VA examiner stated that the Veteran's service treatment records showed that he had broken his right ankle playing football in 1974, and that the August 1976 enlistment noted a right lower leg fracture at age 12.  The Veteran was diagnosed with a right ankle sprain and right ankle fracture prior to service.  The examiner opined that the Veteran's right ankle disability was less likely than not a continuation of treatment received while on active duty or permanently aggravated beyond normal progression.  He wrote that the Veteran had a preexisting right ankle fracture years before enlistment and that the right ankle sprain he incurred during service appeared to be short term and self-limited.  The examiner further stated that there was no evidence to support a long-term worsening of the preexisting condition.

Unfortunately, the Board is not able to rely on the opinion of the October 2010 VA examination, as the examiner appears to rely on a finding on entrance into service that the Veteran had a preexisting right ankle disability.  Significantly, the August 1976 entrance examination in fact shows normal lower extremities and does not list a right lower leg fracture or injury.  Hence, the Veteran's right ankle must be presumed to have been sound at enlistment.  The Veteran's right ankle fracture was noted on entrance to his second period of service, but not on entrance to his first, and only qualifying, period of service.  The Board therefore remands this issue in order to obtain a VA examination that will accurately review the Veteran's medical records and provide an opinion utilizing the correct standard regarding whether the appellant clearly and unmistakably had a preexisting right ankle disability which was made worse by his first period of active service.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent treatment records from the Salisbury VA Medical Center from June 2010 to September 2012 and since December 2013.  All records received should be associated with the claims file.  If the agency of original jurisdiction cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Send to the Veteran and his attorney a letter requesting that he clarify whether he is alleging exposure to herbicides, including Agent Orange, in service.  The Veteran should provide additional, more specific information regarding his alleged exposure to herbicides in service, including the exact dates and locations of his exposure.  Allow the Veteran 30 days to respond.

3. If it is possible to determine the dates and locations of the Veteran's alleged herbicide exposure, follow the guidelines outlined in M21-1, IV.ii.1.H.7.a and contact the Compensation Service, the Joint Services Records Research Center, or any other appropriate organization with the dates and locations where he was potentially exposed to herbicides in order to attempt to verify the Veteran's claimed exposure to herbicides.

If there is insufficient information to verify exposure to herbicides, the agency of original jurisdiction must issue a Formal Finding outlining the steps taken to assist the Veteran.  The Veteran should be notified of VA's inability to verify his exposure to herbicides in service.

4. After completing the development above, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed skin disorder.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

Following the examination, the examiner must address:

a) What, if any, are the Veteran's current diagnoses due to a skin disorder?

b) Is it at least as likely as not (a 50 percent probability or greater) that any current skin disorder was incurred during the Veteran's first period of active duty from August 1976 to August 1980?  The examiner is advised that the Veteran's second period of service from August 1982 to April 1984, was dishonorable for VA purposes.  Please specifically address the Veteran's treatment for facial acne in 1977, persistent rash below the lower lip in 1978, and facial dermatitis in 1980.

c) If exposure to herbicides, Agent Orange, or other chemical during his first period of service (1976-1980) has been verified, address whether it is at least as likely as not that any diagnosed skin disorder is related to exposure to such chemicals.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disorder.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

Following the examination, the examiner must address:

a) What are the Veteran's current lung disorder diagnoses?

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed current lung disorder was incurred during the Veteran's first period of active duty from August 1976 to August 1980?  The examiner is advised that the Veteran's second period of service from August 1982 to April 1984, was dishonorable for VA purposes.  Please specifically address the Veteran's assertions that he was frequently exposed to paints and solvents which he believes damaged his lungs, and that he began having difficulty breathing during his first period of service.

c) Is there clear and unmistakable evidence, i.e., evidence for which reasonable medical providers could not differ, that the Veteran had a lung disorder, to include asthma, that preexisted service?  If so, is there clear and unmistakable evidence that such a lung disorder was not permanently aggravated during his period of active service from 1976 to 1980?  Please explain what evidence supports all conclusions made.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disorder.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

a) Does the Veteran now suffer from a chronic headache disorder?

b) Is it at least as likely as not (a 50 percent probability or greater) that any current headache disorder was incurred during the Veteran's first period of active duty from August 1976 to August 1980?  The examiner is advised that the Veteran's second period of service from August 1982 to April 1984, was dishonorable for VA purposes.   Please specifically discuss the Veteran's March 1980 treatment in service for chronic right temporal headaches, the July 1982 report of having severe headaches for the past two years, and the November 1982 report of having right-side headaches since 1977 or 1978.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

7. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right ankle disability.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

a) What are the Veteran's current diagnoses pertaining to the right ankle?

b) Is it at least as likely as not (a 50 percent probability or greater) that any current right ankle disorder was incurred during the Veteran's first period of active duty from August 1976 to August 1980?  The examiner is advised that the Veteran's second period of service from August 1982 to April 1984, was dishonorable for VA purposes.  Please specifically discuss the Veteran's March 1979 treatment for moderate sprain of the right ankle and his lay assertions that he has had recurring right ankle symptoms since that time.

c) Is there clear and unmistakable evidence, i.e., evidence for which reasonable medical providers could not differ,  that the Veteran had a right ankle disability that preexisted service?  If so, is there clear and unmistakable evidence that such a disorder was not permanently aggravated during his period of active service from 1976 to 1980?  Please explain what evidence supports all conclusions made.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

8. The Veteran is hereby notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9. After the development requested has been completed, conduct any further development indicated by the newly acquired records and review any examination reports to ensure that they are in complete compliance with the directives of this REMAND.  Ensure that all examiners documented their consideration of all relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, implement corrective procedures at once.

10. Thereafter, readjudicate the issues.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




